ALLREAD, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This was an action in partition. The controversy involved one-fourth interest originally owned by one Fleetwood Courtright. In the settlement of the estate of Courtright, certain litigation arose between the widow of the decedent and various heirs. Finally a written contract was entered into between Elizabeth Courtright and the heirs; and the estate was settled up for a certain sum. The contract was general in form and purport to cover all of Elizabeth Courtright’s interest in the real and personal property of the deceased. Nothing was said in regard to a ertain remainder estate. The principal question involved in the case was whether or not this remainder estate should be included under the terms of the agreement. Decreeing in favor of the plaintiff, Elizabeth Courtright, the Court of Appeals held:
1. As the evidence showed that the parties did not intend to include this remainder estate in their settlement, consequently the written contract did not in equity express the true intention of the parties.